Citation Nr: 0511478	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to 100 percent evaluation for post-traumatic 
stress disorder (PTSD), prior to December 9, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Huntington, 
West Virginia, VA Regional Office (RO).   

The appellant was afforded a personal hearing before the 
undersigned Veterans Law Judge in Washington, D. C. in March 
2004.  A transcript of the hearing has been associated with 
the claims file.  


FINDINGS OF FACT

1.  Prior to March 1, 2002, PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms to include disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.

2.  From March 1, 2002, PTSD is manifested by total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to March 1, 2002, PTSD was no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004). 

2.  The criteria for a 100 percent evaluation for PTSD, from 
March 1, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A VA treatment record, dated in May 2000, shows a global 
assessment of functioning (GAF) score of 60.  Treatment 
records, dated from February 2000 to July 2000, show a GAF 
score of 64.  On VA examination in November 2000, a GAF score 
of 50 was assigned.  

A May 2002 VA Memorandum, states the following:

Until early March 2002, the veteran's 
performance was exemplary.  Although he 
would sometimes experience bouts of mild 
depression, he would attempt to work 
through these issues and he would 
utilize appropriate VAMC resources to 
ameliorate his problems.  In March 2002, 
the veteran began to display 
inappropriate and sometime[s] volatile 
behavior in his interactions with 
others.   Although his anger would not 
manifest in physical ways, he did 
exhibit social responses that were 
inflammatory to some individuals.  In 
April, 2002, the veteran['s] attitude 
and performance began a steady and 
inexorable decline due to a 
manifestation of his PTSD symptoms and 
(later) intense anger directed at VA due 
to a reduction in his benefits (from 
Pension to basic SCD rating) and due to 
a denial of his claim for increase.  As 
of this writing, the veteran has 
exhibited a return to his previous 
behavioral strategy of isolation and 
social inadequacies.  

The veteran's current GAF is probably at 
the lowest point since his commencement 
of an IEEP.  A review of his past work 
history indicates that he has a strategy 
of good work start-ups but then 
encounters anger and frustration issues 
that set him back considerably and 
(eventually) cost him employment.  In my 
opinion, despite the medical/mental 
health, and vocational resources that 
have been utilized in this case, the 
feasibility of the veteran to pursue 
vocational goals (suitable or otherwise) 
is very poor.  To that end, it is 
determined that the successful 
acquisition of an appropriate vocational 
goal is not feasible for the veteran.  

A September 2002 VA inpatient treatment record notes the 
appellant's PTSD was manifested by increased isolation, poor 
stress management, anxiety/irritability and increased 
depression.  

In February 2003, the assessment was PTSD with anger/rage.  A 
March 2003 VA inpatient treatment record reflects a GAF of 
53.

On VA examination in April 2003, the examiner stated the C-
file had been reviewed.  Two prior psychiatric 
hospitalizations were noted in the past year.  On 
examination, he the appellant was noted to be polite, 
cooperative, and oriented in all spheres.  He presented with 
an anxious mood.  His memory was grossly intact.  He 
demonstrated adequate reasoning ability and did not report or 
exhibit psychotic symptoms.  The report of examination notes 
PTSD symptoms included sleep disturbance, nightmares, night 
sweats, recurrent and distressing recollections, emotional 
numbing, problems with trust, isolation from others, anger 
problems, hypervigilance with an exaggerated startle 
response, and survivor guilt.  The assessment was PTSD.  A 
GAF score of 38 was assigned.  The examiner stated that the 
appellant was not employable and had major impairment in 
several areas of his life, to include work and social 
functioning.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD) (2004), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo- type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in November 2001.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim were still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

In sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

Service connection for PTSD was granted in a May 2001 rating 
decision.  A 50 percent evaluation was assigned from February 
7, 2000.  Temporary total evaluations were assigned from 
August 26, 2002 to October 4, 2002 and from December 9, 2002 
to April 1, 2003.  A 100 percent evaluation has been assigned 
from April 1, 2003. The Board notes that temporary total 
evaluations were assigned without regard to the other 
provisions of the rating schedule and those ratings were 
followed by schedular evaluations.  It is reasonable to 
conclude that the periods of time during which 100 percent 
evaluations were assigned are not on appeal, although the 
facts during this period of time have been considered by the 
Board.  The Board further notes that improvement is not 
contemplated in association with an evaluation based on 38 
C.F.R. § 4.29.  Section 4.29 benefits are based upon location 
and length of treatment, rather than degree of impairment 
associated with manifestations.

Based on the above, the issue in this case is whether PTSD 
warrants an evaluation in excess of 50 percent, prior to 
December 9, 2002.  

Initially, the Board finds that an evaluation in excess of 50 
percent, prior to March 1, 2002, is not warranted.  GAF 
scores of 60 and 64 were assigned in February 2000 and May 
2000.  Although the GAF score does not fit neatly into the 
rating criteria, the GAF score is evidence, which the Court 
has noted to be of importance.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  A GAF of 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depresses man avoids 
friends, neglects family, and is unable to work).  In 
reaching a determination in this case, the Board has 
considered the whole of the evidence, to include the 
appellant's statements, the assigned GAF scores, and the 
competent opinions.  The Board notes that the May 2002 report 
reflects that, prior to March 2002, the appellant's work 
performance was exemplary.  His GAF ranged from 60 to 64.  On 
VA examination in May 2000, he denied significant depression, 
there was no history of suicidal ideation, he was employed, 
and denied difficulty maintaining employment.  Thus, a higher 
evaluation is not warranted prior to March 1, 2002.  

The Board notes that the appellant is competent to assert 
that he is worse.  He is, however, is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, laypersons are not competent to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  The Board finds the medical evidence to be 
more probative of the severity of his disability.

The Board finds that a 100 percent rating, from March 1, 
2002, is supported by the whole of the evidence, to include 
the GAF scores reported.  In February 2002, his GAF score was 
50.  In May 2002, his GAF was noted to be at the lowest in 
the past year.  In 2002 and 2003 he had inpatient treatment 
for PTSD.  The evidence clearly establishes that there was a 
change in condition in March 2002 and that he had become 
volatile, angry and inflammatory, facts establishing total 
disability.  Overall, the records reflect that the GAFs have 
been indicative of serious impairment.  The May 2002 report 
specifically relates that the appellant was not employable as 
a result of his PTSD from March 2002.  Accordingly, the Board 
finds that a 100 percent rating is warranted for PTSD, from 
March 1, 2002.  


ORDER

A 100 percent evaluation for PTSD, from March 1, 2002, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits..



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


